Name: Commission Regulation (EEC) No 838/91 of 4 April 1991 amending Regulations (EEC) No 1727/70, (EEC) No 1728/70, (EEC) No 2603/71, (EEC) No 410/76 and (EEC) No 2501/87 in respect of certain varieties of tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  natural environment
 Date Published: nan

 No L 85/16 Official Journal of the European Communities 5. 4. 91 COMMISSION REGULATION (EEC) No 838/91 of 4 April 1991 amending Regulations (EEC) No 1727/70 , (EEC) No 1728/70, (EEC) No 2603/71 , (EEC) No 410/76 and (EEC) No 2501/87 in respect of certain varieties of tobacco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community,  Commission Regulation (EEC) No 2501 /87 of 24 June 1987 fixing the characteristics of each variety of tobacco grown in the Community (10), as last amended by Regulation (EEC) No 2071 /88 (u); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 2 (6), the first subparagraph of Article 3 (3) and Articles 5 (6), 6 (10) and 7 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 In Annexes IV and V to Regulation (EEC) No 1727/70 , Annexes I and II to Regulation (EEC) No 1728/70 and in the Annex to Regulation (EEC) No 2603/71 and the Annex to Regulation (EEC) No 410/76, the terms used to designate the varieties classified under serial number 11 are hereby replaced by the following terms : ' 11 (a) Forchheimer Havanna lie (b) Nostrano del Brento (c) Resistente 142 (d) Gojano Whereas Council Regulation (EEC) No 1331 /90 (3) provides in particular for the variety 'Hybrids of Badischer Geudertheimer' to be transferred to serial number 1 1 ; whereas as a consequence of that transfer it is appropriate to amend the Regulations whose provisions refer to the various tobacco varieties, namely :  Commission Regulation (EEC) No 1727/70 of 25 August 1970 on intervention procedure for raw tobacco (4), as last amended by Regulation (EEC) No 2570/90 O,  Commission Regulation (EEC) No 1 728/70 of 25 August 1970 fixing the scales of price increases and reductions for raw tobacco (6), as amended by Regula ­ tion (EEC) No 2131 /86 0,  Commission Regulation (EEC) No 2603/71 of 6 December 1971 on detailed rules for conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies (8), as last amended by Regulation (EEC) No 2131 /86,  Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (9), as last amended by Regulation (EEC) No 2131 /86, (e) Hybrids of Badischer Geudertheimer . Article 2 The descriptions of the varieties classified under serial number 11 , set out in Annexes I and II to Regulation (EEC) No 1727/70 , and in the Annex to Regulation (EEC) No 2501 /87, are hereby supplemented by those given in Annexes I, II and III respectively to this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable for the first time to raw tobacco from the 1990 harvest. (') OJ No L 94, 28 . 4. 1970, p. 1 . (2) OJ No L 353, 17. 12. 1990 , p . 23 . 3 OJ No L 132, 23. 5. 1990, p. 28 . (4) OJ No L 191 , 27. 8 . 1970, p . 5. O OJ No L 243, 6 . 9 . 1990, p . 16. (6) OJ No L 191 , 27. 8 . 1970, p. 18 . 0 OJ No L 187, 9 . 7. 1986, p . 9 . (8) OJ No L 269, 8 . 12. 1971 , p . 11 . ( ») OJ No L 50, 26. 2. 1976, p . 11 . (10) OJ No L 237, 20 . 8 . 1987, p . 1 . (") OJ No L 182, 13 . 7. 1988, p . 7. 5. 4. 91 Official Journal of the European Communities No L 85/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 85/ 18 Official Journal of the European Communities 5. 4. 91 ANNEX I 'Variety 11 (e) Hybrids of Badischer Geudertheimer CATEGORY A Leaf from various positions on stalk, ripe, disease-free , well-cured, fine texture with stems (midribs) not prominent, lively uniform colour, ranging from light brown to mouse grey, undamaged, typical aroma, with some tolerance for slight tears or the occasional presence of leaves with grey-green tinges. CATEGORY B Leaf from various positions on stalk, reasonably ripe, of light to average and not heavy or coarse texture, light to dark brown or yellowish-greenish in colour, with occasional green-brown leaves, some lack of uniformity due to slight curing defects, midribs may be prominent, largely undamaged, some tolerance for traces of disease and grey-green leaves ('). CATEGORY C Leaf from various positions on stalk, sufficiently ripe, with tolerable defects due to tears or disease, not neces ­ sarily uniform, dark brown to greenish yellow in colour, of heavy, coarse texture or particularly thin, fragile texture, but having the minimum qualities required for intervention . (') Reference quality. ANNEX II Variety 11 (e) Hybrids of Badischer Geudertheimer CATEGORY A Leaf from various positions on stalk, ripe, disease-free, without curing defects, lively uniform colour, predominantly light brown to mouse grey, typical aroma, excellent combustibility and well fermented with minimal presence of leaves with grey-green or yellowish-greenish tinges. CATEGORY B Leaf from various positions on stalk, reasonably ripe, of light to average and not heavy or coarse texture, predomininantly light to dark brown or yellowish-greenish in colour, not always uniform due to slight curing defects, midribs prominent maybe, some tolerance for leaves green-dark brown in colour or with traces of disease and curing defects ; good aroma, good combustibility and good fermentation ('). CATEGORY C Leaf from various positions on stalk, sufficiently ripe, with tolerable curing defects and disease, not necessarily uniform, dark brown in colour, although this may be markedly non-uniform due to the presence of greenish areas, of heavy, coarse texture or particularly thin, fragile texture, possibly with aroma, combusti ­ bility and fermentation defects, but having the minimum qualitites required for intervention. (') Reference quality. 5. 4. 91 Official Journal of the European Communities No L 85/19 ANNEX III "Variety 11 (e) Hybrids of Badischer Geudertheimer CHARACTERISTICS OF VARIETY 1 . Special characteristics 1.1 . Genetic : 1.2. Botanical and morphological Range of stable hybrids derived from crossing or original Badis ­ cher Geudertheimer with Havanna or Paraguay or with Havanna and Paraguay and vice versa in succession (backcrossing), with only slightly variable morphological characteristics due to prolonged selection with a view to increasing productivity and creating resistance to pests and adverse weather conditions. Under normal growing conditions the plants grow to about 170 to 180 cm at flowering, with fairly short internodes, the habit tending to the cylindrical but also conical . Average number of leaves for harvesting 25 to 30, oblique, secondary veins not prominent, good leaf surface, medium firm texture, oval or elliptical shape, bright light green in colour, edges slighdy drooping and sometimes undulating. Inflorescence fairly open. Upper edge of the corolla of the flowers bright red in colour. Roots very extensive. Erect, well developed pale green stalk. Leaves from suckers fairly prominent at the top of the plant. Medium to loose soil, deep, cool and highly fertile, with well distributed rainfall from germination to flowering. 1.3 . Soil and climate : 2. Conditions of production 2.1 . Plan population : 2.2. Topping : 2.3 . Harvesting : 2.4. Yield : 2.5. Curing : 2.6 . Grading and packing : From 1 8' 000 to 32 000 plants her hectare. Not always carried out in the south of Italy, but almost always in the north. Usually leaf by leaf according to position on the stalk. From 2 500 to 3 500 kilograms per hectare . Air curing under permanent or temporary structures with plastic roofing. Generally unstrung and tied in bundles according to position on the stalk but also according to quality category and packed in planters bales with jute fabric or blocks of a net weight varying from 20 to 60 kilograms.'